United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1808
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Charles Edward Bracken

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: February 29, 2016
                               Filed: May 16, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, BENTON, and KELLY, Circuit Judges.
                           ____________


PER CURIAM.

       Charles Edward Bracken pled guilty to distribution of child pornography in
violation of 18 U.S.C. § 2252(a)(2) and (b)(1). He appeals the district court’s1 below-

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
guidelines-range sentence. Having jurisdiction under 28 U.S.C. §1291, this court
affirms.

       Bracken distributed over 21,000 images and 570 videos depicting sexual abuse
of children—including children being raped and in bondage. He faced a guideline
range of 210 to 240 months’ imprisonment, and a mandatory minimum 5-year
imprisonment. At sentencing, he requested the minium sentence. The government
recommended a downward variance to 151 to 181 months’ imprisonment. The
district court sentenced him to 120 months’ imprisonment. Bracken asserts that the
district court gave insufficient weight to his lack of criminal history, severe physical
and sexual abuse as a child, deteriorating physical health, the collateral consequences
of his conviction (such as social stigma), and low risk of re-offending—all of which
were fully briefed in the district court. Bracken argues his 120-month sentence is
“greater than necessary to accomplish the goals of federal sentencing.”

       This court reviews the substantive reasonableness of a sentence for abuse of
discretion. United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016). A court
abuses its discretion if it “fails to consider a relevant factor that should have received
significant weight, gives significant weight to an improper or irrelevant factor, or
considers only the appropriate factors but commits a clear error of judgment in
weighing those factors.” United States v. Ceballos-Santa Cruz, 756 F.3d 635, 637
(8th Cir. 2014).

       The district court properly considered the § 3553(a) factors. The district court
stated that it would consider the advisory guideline range and the need to avoid
unwarranted sentencing disparities. The court found that a 120-month sentence was
“sufficient but not greater than necessary,” “reflects the seriousness of the offense,”
is an “adequate deterrence to criminal conduct,” and “protect[s] the public from
further crimes of the Defendant.” The court acknowledged “sentences out there” both
higher and lower than 120 months, but concluded this sentence “fulfills 3553.” The

                                           -2-
district court did not commit a clear error of judgment in sentencing the defendant to
a term of imprisonment 90 months below the guidelines range. See United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (“[I]t will be the unusual case
when we reverse a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable.” (internal quotation
marks omitted)).

      The judgment is affirmed.
                     ______________________________




                                         -3-